Title: To James Madison from Robert Taylor, 23 December 1803
From: Taylor, Robert
To: Madison, James



Dear Sir
Decr. 23d. 1803
In answer to your favour of the 6th. inst: I have to say—that the one five dollars was intended to repay you for the like sum you advanced to the national Intelligencer the last year, the other for the present year. Nothing has been done in the family subjects intended to be submitted to me. Doctr. Rose withheld his signature from the agreement of submission & sent it to me inclosed in a letter signifying that he would not sign unless your brother Wm. would execute some deed contemplated by him—this was communicated to your brother who then directed me to deliver the agreement to him and to consider myself only as counsel to be consulted. A few days past Doctr. Rose informed me he would now sign the agreemt., but from the conversation with your brother thinking it not to be his wish for a reference of the subjects to me my answer to Doctr. Rose was accordingly. I was very much pleased to observe that our dispute with Morrocco was accommodated & hope it will have some effect of [sic] Tripoli. Notwithstanding the newspaper accounts of the resistance to be expected from the Spaniards to our taking possession of Louisiana—it has been considered by me rather as the federal wish than truth—inasmuch as no communication to that effect had ever been made by the executive to Congress—which I felt very certain would be the case if any official information to that purpose had been possessed. Be pleased to accept to yourself & lady from my wife & self the best compliments of the season. I am yrs afftely
Robert Taylor
 

   
   RC (DLC).



   
   Letter not found.



   
   For Taylor’s actions to settle the conflicting claims against the estate of James Madison, Sr., see Taylor to JM, 24 Oct. 1801 and 31 Aug. and 17 Sept. 1802, and William Madison to JM, 1 Nov. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 2:197, 3:529–30, 588–89, 4:72–73).


